DETAILED ACTION

                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                             Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed.	

                                             Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                                  QUAYLE 
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
“REPAIRING METAL WIRE(S) AND EXTERNAL CONNECTION WIRE(S) OF A DISPLAY PANEL DAMAGED BY STATIC ELECTRICITY BY USING CONDUCTIVE GLASS WIRE(S).”

This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


                                      Allowable Subject Matter
  
 Claims 1, 2 and 10 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claims 1, 2 and 10, 
	Salisbury (USPN 5303074) discloses a display panel comprising: a substrate; and the substrate comprises an inner enclose display area an outer wiring area; and the wiring area comprises an external connection wire; and the external connection wires are coupled with metal area.


	Chen et al. (US2007/0035491 A1) discloses the display panel includes a display region and a peripheral circuit region adjacent to the display region.  The peripheral circuit region includes a driving circuit bonding region and a plurality of conductive wires extending from the display region into the driving circuit bonding region.  The driving circuit is electrically connected to the display region through the driving circuit bonding region and the conductive wires.  The repair line is distributed in the peripheral circuit region and the driving circuit and has a repair portion located between the driving circuit bonding region and the display region.

However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach conductive glass tracks correspondingly at side edges of the external connection wires and the metal wires. 
   
Claims 3-9 and 11-19 are also allowed as being dependent of the allowed independent base claim.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893